Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 46, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub No. 2013/0289859 A1).


26. Kim discloses a wireless device comprised within a first vehicle, comprising: a receiver configured to receive, from a second wireless device comprised within a second vehicle, information about one or more infrastructure devices having respective infrastructure device coverage areas in which the second wireless device traveled [par 0042, event information broadcasted from the first vehicle C1 can be received by a communication unit of the second vehicle C2 or the third vehicle C3 that passes through
a coverage area of a communication unit of the first vehicle C1 (S40)], wherein the information comprises time stamp information and geographical information of the second wireless device when the information was observed [par 0033, 0043, For example, if it is determined that an event interfering with a vehicle's driving has occurred from a received signal, the controller 500 may create event information including location and time at which the event occurred, the vehicle's heading direction, or the kind of event. If the third vehicle C3 that runs in the same direction as that of the first vehicle C1 receives the event information (S40), the third vehicle C3 determines that its heading direction is identical to the vehicle's heading direction included in the event information (S50), outouts the event information for the driver through an output unit, such as a speaker, a display, a warning lamp, etc., and also broadcasts the event information through a communication unit (S60). Transmission of the event information by the second vehicle C2 may be terminated once the event information is once broadcasted, or when a predetermined criteria is satisfied (S61 and S62)|, and a processor configured to process the information of the one or more infrastructure devices to determine to which of the one or more infrastructure devices the wireless device is to be handed over when the first vehicle travels within the infrastructure device coverage areas of the one or more infrastructure devices [par 0010, 0035, Also, the controller 500 determines whether or not another vehicle's heading direction included in the second event information is identical to the vehicle's heading direction. If the heading directions are identical to each other, the controller 500 controls the output unit 400 to output the second event information for the vehicle's driver while the vehicle runs in a predetermined area or until a predetermined time period elapses. If the other vehicle's heading direction is not identical to the vehicle's heading direction, the controller 500 may control the communication unit 300 to only broadcast the second event information without outputting the second event information to the driver], a transmitter configured to forward the information about the one or more infrastructure devices to a plurality of third wireless devices using a broadcasting or multicasting scheme [par 0035, 0036, The controller 500 may control the communication unit 300 to broadcast the first event information. Also, if the second event information is received, the controller 500 may control the communication unit 300 to broadcast the second event information. Also, the controller 500 determines whether or not another vehicle's heading direction included in the second event information is identical to the vehicle's heading direction. In other words, when a traffic-interfering event occurs on a road, the system detects the event to create first event information, and broadcasts the first event information to other vehicles that run in the same direction in which a vehicle including the system runs, and in the different directions from which the vehicle runs]. 

46. Claim 46 is a claim to a method to carry out the device of claim 26. Therefore claim 46 is rejected under the same rationale set forth in claim 26.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 27, 28, 31, 34, 37, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub No. 2013/0289859 A1) in view of Yeung (U.S. Pub No. 2017/037285 A\1).


27. Kim discloses the wireless device of claim 26, Kim fail to show further comprising: a memory configured to store the information about the one or more infrastructure devices.
 	In an analogous art Yeung show further comprising: a memory configured to store the information about the one or more infrastructure devices [par 0039, The vehicle device 250 may record data specifying the operation conditions in a storage device of the vehicle. For example, the data may specify a detailed route of a trip (e.g., the location of the vehicle every 5, 10, 20, or 40 seconds etc.) and the driving speed of the user during the trip (e.g., every 5, 10, 20, or 40 seconds eic.). In certain configurations, the vehicle device 250 can transmit the operation condition data to the group entity 141 on a channel established as described supra]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeung because a network based platform structure for collecting user activity data and capitalizing user activities

28. Kim illustrate the wireless device of claim 26, Kim fail to show wherein the geographical information is Global Navigation Satellite System (GNSS) information
 	In an analogous art Yeung show wherein the geographical information is Global Navigation Satellite System (GNSS) information[Yeung, par 0034, The vehicle device 250 may be equipment with a global navigation satellite system (GNSS) receiver).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeung because a network based platform structure for collecting user activity data and capitalizing user activities

31. Kim describe the wireless device of claim 26, Kim fail to show wherein the information about the one or more infrastructure devices comprises information about a plurality of one or more infrastructure devices, or information at different times for at least one of the one or more infrastructure devices.
 	In an analogous art Yeung show wherein the information about the one or more infrastructure devices comprises information about a plurality of one or more infrastructure devices, or information at different times for at least one of the one or more infrastructure devices[Yeung, par 0042, As such, the group entity 141 receives the payments and the transportation activities data associated with the vehicles 131-1, 131-2, et al. of the first group of vehicles 137).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeung because a network based platform structure for collecting user activity data and capitalizing user activities 

34 Kim convey the wireless device of claim 26, Kim fail to show further comprising: a transmitter configured to forward the information about the one or more infrastructure devices to a third wireless device
 	In an analogous art Yeung show further comprising: a transmitter configured to forward the information about the one or more infrastructure devices to a third wireless device [Yeung, par 0005, The first group entity receives, from the group of vehicles, data specifying respective transportation activities of each vehicle of the group of vehicles. The data are generated from the vehicles in real time. The first group entity obtains a monetary value of each of the transportation activities. The monetary value is calculated based on the data specifying the each transportation activity. The first group entity requests a payment of the monetary value for each of the transportation activities of the group of vehicles. The first group entity determines a respective portion of the convertible preferred shares to be allocated to each vehicle of the group of vehicles based on payments made for that each vehicle].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeung because a network based platform structure for collecting user activity data and capitalizing user activities


37. Kim and Yeung reveal the wireless device of claim 34, wherein the third wireless device is a base station or a Road Side Unit (RSU) [Kim, par 0003, a method for communication between vehicles through a base station, however, substantially, V2V communication is used to prevent traffic accidents or avoid successive occurrences of accidents].


44. Kim create the wireless device of claim 26, Kim fail to show wherein the information about the one or more infrastructure devices was received by the second wireless device from a third wireless device
 	In an analogous art Yeung show wherein the information about the one or more infrastructure devices was received by the second wireless device from a third wireless device [Yeung, par 0035, Further, after the user has shut off the engine of the vehicle 131-1, the control device of the vehicle 131-1 sends another signal to the vehicle device 250. The signal indicates to the vehicle device 250 that the vehicle 131-1 has been has been shut off. Upon receiving the signal from the control device, the GNSS receiver takes another measurement the GNSS signals. In one configuration, the vehicle device 250 can determine the end location of the vehicle 131-1 based on the information contained in the GNSS signals].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Yeung because a network based platform structure for collecting user activity data and capitalizing user activities


6.  	Claims 29, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub No. 2013/0289859 A1) in view of Jha (U.S. Pub No. 2005/0026619 A1).

29. Kim convey the wireless device of claim 26, Yeung fail to show wherein the receiver is configured to receive the information about the one or more infrastructure devices when a distance between the wireless device and the second wireless device is less than a predetermined distance.
 	In an analogous Jha show wherein the receiver is configured to receive the information about the one or more infrastructure devices when a distance between the wireless device and the second wireless device is less than a predetermined distance
[par 0054, In one embodiment, the triggering event is a determination that the handover rate of the subscriber station, i.e., the number of handovers experienced by the subscriber station within a prescribed time period, exceeds a threshold while the subscriber station is within the coverage area of an umbrella cell. The determination may itself be prompted by a handover of the subscriber station to a micro-cell at least partially within the coverage area of the umbrella cell. The threshold may be a predetermined threshold or a dynamic threshold]
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Kim and Jha because a handover decision in a wireless communications system by obtaining an estimate of the position, velocity or direction of motion of a subscriber station.

33. Kim defines the wireless device of claim 26, Yeung fail to show wherein the processor is configured to compare navigation path planning information with the geographical information to determine to which one or more infrastructure devices to which the wireless device is to be handed over.
 	In an analogous art Jna show wherein the processor is configured to compare navigation path planning information with the geographical information to determine to which one or more infrastructure devices to which the wireless device is to be handed over [par 0048, The SMLC 310 accesses one or more almanacs to determine the current position of each of the sources, and then uses known triangulation or trilateration techniques to solve for four unknowns, the coordinates of the position of the subscriber station, which may be represented as x, y, and z, and system or network time t. The SMLC 310 may then store this information and/or communicate it to another entity, including a network entity, or an external location services client, such as a 911 operator, the police, etc].
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Kim and Jha because a handover decision in a wireless communications system by obtaining an estimate of the position, velocity or direction of motion of a subscriber station.


7.  	Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub No. 2013/0289859 A1) in view of Roy et al. (U.S. Pub No. 2015/0230263 A1)

30. Kim teaches the wireless device comprised within a first vehicle, comprising: a receiver configured to receive, from a second wireless device comprised within a second vehicle. information about one or more infrastructure devices having respective infrastructure device coverage areas in which the second wireless device traveled [par 0042, event information broadcasted from the first vehicle C1 can be received by a communication unit of the second vehicle C2 or the third vehicle C3 that passes through a coverage area of a communication unit of the first vehicle C1 (S40)],
wherein the information comprises time stamp information and geographical information of the second wireless device when the information was observed [par 0033,  For example, if it is determined that an event interfering with a vehicle's driving has occurred from a received signal, the controller 500 may create event information including location and time at which the event occurred, the vehicle's heading direction, or the kind of event]; and a processor configured to process the information of the one or more infrastructure devices to determine to which of the one or more infrastructure devices the wireless device is to be handed over when the first vehicle travels within the infrastructure device coverage areas of the one or more infrastructure[par 0010, 0035, Also, the controller 500 determines whether or not another vehicle's heading direction included in the second event information is identical to the vehicle's heading direction. If the heading directions are identical to each other, the controller 500 controls the output unit 400 to output the second event information for the vehicle's driver while the vehicle runs in a predetermined area or until a predetermined time period elapses. If the other vehicle's heading direction is not identical to the vehicle's heading direction, the controller 500 may control the communication unit 300 to only broadcast the second event information without outputting the second event information to the driver].
 	Kim fail to show wherein the information about the one or more infrastructure devices comprises cell search information comprising any of cell coarse timing offset, Evolved Universal Terrestrial Radio Access (EUTRA) Absolute Radio Frequency Channel Number (EARFCN), coarse frequency offset, and cell identification.
 	In an analogous art Roy show wherein the information about the one or more infrastructure devices comprises cell search information comprising any of cell coarse timing offset, Evolved Universal Terrestrial Radio Access (EUTRA) Absolute Radio Frequency Channel Number (EARFCN), coarse frequency offset, and cell identification [par 0089, FIG. 20 may include but is not limited to the following information: switch trigger 281, azimuth offset 283, elevation offset 284, traffic specification (TSPEC)ZQoS specification 285].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Kim and Roy because localization methods to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves.


7. 	 Claim 42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub No. 2013/0289859 A1) in further view of Kubota et al. (U.S.2016/0234736 A1)

42. Kim disclose the wireless device of claim 26, Kim fail to show wherein the information about the one or more infrastructure devices comprises respective validity timers indicating time(s) for which the information about the one or more infrastructure devices is valid.
 	In an analogous art Kubota show wherein the information about the one or more infrastructure devices comprises respective validity timers indicating time(s) for which the information about the one or more infrastructure devices is valid [par 0113, 0124, For example, a service-specific SIB may include information to enable more efficient access configurations and longer validity timers for SI in a wide area network (WAN) internet of everything (IOE) where lower power operations maybe desirable as IOE devices may not connect with the network until after long sleep periods. For example, service-specific configurations may include validity timers or SI reading requirements that require an IOE device to reacquire SI! after the IOE device awakens from a power saving mode (PSM) or deep sleep. For example, an IOE device may acquire SI having a particular value tag and then may transition into a PSM for an extended period of time (as a result of the device being an IOE device, for example)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Yeung, Jha, and Kubota because this provides a transmission of on-demand system information in a wireless communication system, such as a wireless communication system having a user equipment (UE)- centric network.



9.  	Claim 36, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (U.S. Pub No. 2013/0289859 A1) in further view of Yuasa et al. (U.S. Pub No. 2015/0050906 A1)

36. Kim disclose the wireless device comprising: a receiver configured to receive, from a second wireless device comprised within a second vehicle, information about one or more infrastructure devices having respective infrastructure device coverage areas in which the second wireless device traveled [par 0042, event information broadcasted from the first vehicle C1 can be received by a communication unit of the second vehicle C2 or the third vehicle C3 that passes through a coverage area of a communication unit of the first vehicle C1 (S40)], wherein the information comprises time stamp information and geographical information of the second wireless device when the information was observed [par 0033,  For example, if it is determined that an event interfering with a vehicle's driving has occurred from a received signal, the controller 500 may create event information including location and time at which the event occurred, the vehicle's heading direction, or the kind of event]; and processor configured to process the information of the one or more infrastructure devices to determine to which of the one or more infrastructure devices the wireless device is to be handed over when the first vehicle travels within the infrastructure device coverage areas of the one or more infrastructure[par 0010, 0035, Also, the controller 500 determines whether or not another vehicle's heading direction included in the second event information is identical to the vehicle's heading direction. If the heading directions are identical to each other, the controller 500 controls the output unit 400 to output the second event information for the vehicle's driver while the vehicle runs in a predetermined area or until a predetermined time period elapses. If the other vehicle's heading direction is not identical to the vehicle's heading direction, the controller 500 may control the communication unit 300 to only broadcast the second event information without outputting the second event information to the driver], wherein: wherein receiver is configured to receive from a third wireless device a request to forward to the third wireless device the information about the one or more infrastructure devices, the request is for a subset of the information about the one or more infrastructure devices [par 0042,  the third vehicle C3 that passes through a coverage area of a communication unit of the first vehicle C1 (S40). If the communication unit of the second vehicle C2 or the third vehicle C3 receives the event information, it is determined whether or not a vehicle's heading direction included in the event information is identical to the heading direction of the second vehicle C2 or the third vehicle C3 (S50)],
 	 Kim fail to show wherein: the request is for a subset of the information about the one or more infrastructure devices, and the transmitter is configured to forward to the third wireless device the subset.
 	In an analogous art Yuasa show wherein: the request is for a subset of the information about the one or more infrastructure devices, and the transmitter is configured to forward to the third wireless device the subset [par 0026, The second emergency communication device retransmits the emergency communication message wthin the communication range 130 and the message is also received by a third emergency communication device of a third vehicle 103 in the communication range 130. In this case the communication range 130 means not only the communication range measured from the location of the first vehicle 101 but also the communication range measured from the location of the second vehicle 102 or any vehicle having the emergency communication device therein].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Kim and Yuasa because provides a method for establishing high-speed communication protocol utilized in emergency communication system and device thereof outside phone service area.


45. Kim defines the wireless device comprised: within a first vehicle, comprising receiver configured to receive, from a second wireless device comprised within a second vehicle, information about one or more infrastructure devices having respective infrastructure device coverage areas in which the second wireless device traveled[par 0042, event information broadcasted from the first vehicle C1 can be received by a communication unit of the second vehicle C2 or the third vehicle C3 that passes through a coverage area of a communication unit of the first vehicle C1 (S40)], wherein the information comprises time stamp information and geographical information of the second wireless device when the information was observed[par 0033,  For example, if it is determined that an event interfering with a vehicle's driving has occurred from a received signal, the controller 500 may create event information including location and time at which the event occurred, the vehicle's heading direction, or the kind of event]; and processor configured to process the information of the one or more infrastructure devices to determine to which of the one or more infrastructure devices the wireless device is to be handed over when the first vehicle travels within the infrastructure device coverage areas of the one or more infrastructure to determine to which beam of an infrastructure device to handover the wireless device[par 0010, 0035, Also, the controller 500 determines whether or not another vehicle's heading direction included in the second event information is identical to the vehicle's heading direction. If the heading directions are identical to each other, the controller 500 controls the output unit 400 to output the second event information for the vehicle's driver while the vehicle runs in a predetermined area or until a predetermined time period elapses. If the other vehicle's heading direction is not identical to the vehicle's heading direction, the controller 500 may control the communication unit 300 to only broadcast the second event information without outputting the second event information to the driver].
 	Kim fail to determine to which beam of an infrastructure device to handover the wireless device.
 	In an analogous art Yuasa show to determine to which beam of an infrastructure device to handover the wireless device [par 0117, Thus, the microcomputer 230 of the emergency communication device installed in the first vehicle 101 (the car having problems) is arranged to select the second or third vehicle 102 or 103 (the passing car "A" or "B") having the strongest signals among the received signals from the vehicles linking with in order to transmit the emergency communication message and to successfully complete the emergency communications].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Kim and Yuasa because provides a method for establishing high-speed communication protocol utilized in emergency communication system and device thereof outside phone service area.


9.  	Claim 43, is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim (U.S. Pub No. 2013/0289859 A1) in view of Kubota et al. (U.S.2016/0234736 All) in further view of Roy et al. (U.S. Pub No. 2015/0230263 A1).

43. Kim and Kubota disclose the wireless device of claim 42, Kim and Kubota fail to show wherein the information about the one or more infrastructure devices comprises respective Received Signal Strength Indicator (RSSI) measurements.
 	In an analogous art Roy show wherein the information about the one or more infrastructure devices comprises respective Received Signal Strength Indicator (RSSI) measurements [par 0077, The WIRU may report 203 the measured signal strength of received transmissions from the mB in terms of a Received Signal Strength indicator (RSSN}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Kim and Roy because localization methods to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WITRU moves.


Response to Arguments

Applicant does not concede the validity of the prior art rejections. Nevertheless, in order to advance prosecution, Applicant has placed the application into condition for allowance by: (1) amending independent claim 26 to include the features of allowable dependent claim 40; (2) amending allowable dependent claim 30 to be in independent form; (3) amending allowable dependent claim 36 to be in independent form; (4) amending allowable dependent claim 45 to be in independent form; and (5) amending independent claim 46 to include the features of allowable dependent claim 47. 

The examiner respectfully disagrees Kim paragraph 0049 and 0051, when a vehicle detects a traffic-interfering event in a lane in which the vehicle runs, the vehicle to broadcast event information to vehicles running in the reverse direction to the heading direction of the lane as well as to the following vehicles running in the same lane, and by causing the vehicles that have received the event information to broadcast the received event information, it is possible to effectively transfer event information to vehicles that are out of the coverage area of the vehicle that has detected the event while outputting no event information to the vehicles running in the reverse direction, the paragraphs shows the vehicle being able to broadcast information to infrastructure vehicles traveling in either direction.


Dependent claims 30, 36, 40, 45, and 47 have not been rejected. Applicant made this same comment in the previous response. These claims remain unrejected. Applicant therefore assumes it is the Examiner’s position that these claims contain allowable subject matter.

The examiner’s response is the office action has been reopened because the claims weren’t rejected. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468